PER CURIAM.
This cause is before us on appeal of appellant’s convictions for attempted sexual battery of a child under 12 by a person over 18, lewd assault on a child under 16, and child abuse causing physical or mental injury. After careful consideration of the merits, we affirm. However, appellant correctly argues that the trial court’s departure reason was invalid under Vantassell v. State, 512 So.2d 181 (Fla.1987). Accordingly, we affirm the conviction but remand with directions to sentence appellant within the guidelines.
BOOTH, JOANOS and BARFIELD, JJ., concur.